ORDER

PER CURIAM.
Defendant appeals the trial court’s judgment entered on his conviction of delivery of a controlled substance. § 195.211 RSMo 1994. Defendant also appeals the motion court’s denial, after an evidentiary hearing, of his Rule 29.15 motion for post conviction relief. Both appeals have been consolidated for review pursuant to Rule 29.15(e).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed pursuant to Rules 84.16(b) and 30.25(b).